                                          Case 4:18-cv-02010-JSW Document 98 Filed 02/26/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PUBG CORPORATION, et al.,                            Case No. 18-cv-02010-JSW
                                                         Plaintiffs,
                                   8
                                                                                              ORDER REGARDING OVERDUE
                                                  v.                                          JOINT LETTER BRIEF
                                   9
                                         NETEASE, INC., et al.,                               Re: Dkt. Nos. 82, 96
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 19, 2019, the Court entered an Order granting the parties’ stipulation to

                                  14   extend the time to submit a joint letter brief regarding Defendant’s pending motion to dismiss.

                                  15   Pursuant to that stipulation, the joint letter brief was due on February 22, 2019. The parties did

                                  16   not file a joint letter brief on that date. That letter brief was intended to address the parties’ views

                                  17   on how to resolve the pending motion to dismiss in light of the fact that Plaintiff has stated it does

                                  18   not seek protection for images it obtained on a non-exclusive basis from third parties.

                                  19          By no later than March 15, 2019, the parties shall submit the joint letter brief contemplated

                                  20   by the Court’s Order dated November 7, 2018. If the parties have been unable to agree on a

                                  21   resolution of how to address that issue, they shall submit a letter brief that contains their

                                  22   competing positions. The Court shall not resolve the pending motion until it receives the parties’

                                  23   views on this issue.

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 26, 2019

                                  26                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  27                                                     United States District Judge
                                  28
